Case 3:18-cv-07551-WHA Document 1-2 Filed 12/14/18 Page 1 of 7
                        Case 3:18-cv-07551-WHA Document 1-2 Filed 12/14/18 Page 2 of 7

                                     I
                                                                                             HELPING PROTECT
                                                                                                            wi                                       Q    U    E S T         I 0 N S ?
                                                                                             YOU1VEACHIEVED                                          800-849-0474
                 IMTEPNATIQNAL
                 SPwCJALTY INSURANCE, INC                                INSTRUCTIONS: Print in black and initial all changes. Answer all questions in their entirety. Any unanswered
                                                                         questions will delay the processing N/A” or None are unsatisfactory answers and will not be accepted.




Disability Insurance Claim Form
THANK YOU FOR NOTIFYING US OF YOUR CLAIM.

PLEASE ENSURE:
• You fully complete every question before your doctor completes his                                   • You have enclosed all requested information/documentation.
  statement. Failure to do so will result in delay in handling your claim.                             • You have signed this claim form.
  If any question is not anolicable please state N/A’.                                                 • Your attending doctorfully completes.the:staternent.

 Policyholder/Insured:


       FIOCT
               O
               Ally
                                 Qe*i       bñ
                                                               Ml.                            LAST NAME
                                                                                                             \ Gk±O fl                          0

 Claimant/Insured Person:

         %rL
       FIPST [JANE
                                                                I
                                                                    .1                        LAST NAME
                                                                                                        Wa-d
 Date of Birth:

       MM
               &&3(      DO                   YYYY



ACCIDENT OR SICKNESS DETAILS

 A. Please give date of accident or first manifestation of illness:

Qbe5Oft cuJ dodncn                                                                                                         i0J91(Q.
 B. If an accident, where the accident occurred:

                D               rYLt’            puSOndJ

C. If an accident, how the accident occurred:

   .               Sp0ic;r                           -
                                                                                           Sr1athi.

D. The injuries sustained or illness which required treatment:

   PLEASE PROVIDE DE”ALS
                                  Po n                  wej I j n nVt                                                      or-W tcç i
                                                       .d
E. Have you ever suffered from this type of injury or illness before?

   PLEASE PROYIDE DETAILS
                                                                                 /Up

F. Have you previously claimed under this or a similar policy?

   F
                                                                                       ‘JO
               PLEAAL :A.E CHE NAME. ADDRESS S POLICY NUMBER OF ANY OTHER INSUP OCE THAT MAY COVER RHO II lUFF




110 OAKWOOD DR. SUITE 420                                 WINSTON-SALEM, NC 27103                                      800-849-0474                   WWW.ISINSURANCE.COM
            (1
       0
                            L;.
       0
       ‘p




      0
      0
      0
      0
      XI
                        I         HI
      up
      C
      -1
      I,,
                            I          j! I
                                            i
      hi
      0




     z
     In     C
     -4
     0
     z
    up
                                       nI I ‘t !‘
    r
    P1




  hi

 0
 p.’


 0
 C
                            I          I      3
                                              ‘h c1
                                              T
                                                   qJ

                                                        U
                                                        H
                                                   j
 w
C
‘1
                    I
                I                             p0
p.,                                           cY
z
U,
C
XI
z
n

C
                                                            Case 3:18-cv-07551-WHA Document 1-2 Filed 12/14/18 Page 3 of 7




z
Case 3:18-cv-07551-WHA Document 1-2 Filed 12/14/18 Page 4 of 7




              REDACTED
                      Case 3:18-cv-07551-WHA Document 1-2 Filed 12/14/18 Page 5 of 7


                                                    Q    U E S T I 0 N S ?                                   800-849-0474

                                               INSTRUCTIONS:     Print in black and initial all changes. Answer all questions in their entirety. Any unanswered
                                               questions will delay the processing “N/A’ or “None” are unsatisfactory answers and will not be accepted.
      I NT E      N AT 10 N AL




                                               Disability Insurance Claim Form
ACCESS TO MEDICAL REPORTS 7988
This is a summary of your principal rights under the Act, which is concerned with reports provided for employment or insurance purposes by a medical practitioner who is, or has
been, responsible for your care.

Option A.   You may withhold your consent for the report from a medical practitioner.

Option B.   You may consent to the application but indicate your wish to see the report before it is supplied. (You must make the necessary arrangements with the medical practitioner
            to see the report. It will not be sent to you automatically).

            The medical practiticoer wilI be informed that you wish to have access to the report and will allow 21 days for you to see and-approve itbefore it is supplied to-the applicant---   —




            If the medical practitioner has not heard from you in writing within 21 days of the application for the report being made, he/she will assume that you do not wish to see
            the report and that your consent to its being supplied.

            When you see the report, if there is anything in it which you consider incorrect or misleading, you can request (but this request must be in writing) that the medical
            practitioner amend the report, but he/she is not obliged to do so. If the medical practitioner refuses to amend it, you may:

            I) withdraw consent for the report to be issued

            ii) ask the medical practitioner to attach to the report a statement setting our your own views.

            iii) agree to the report being unchanged.

            NOTE: The medical practitioner is not obliged to show you any parts of the report which he/she believes might cause serious harm to your physical or mental health or that
            of others, or which would reveal information about a third party or the identity of a third party who has supplied the practitioner with the information about your health,
            unless the third party also consents. In those circumstances the medical practitioner will inform you and your access to the report will be appropriately limited.

Option C.   You may consent to the application for the report, but indicate that you do not wish to see the report before it is supplied. Should you change your mind after the
            application is made, and notify the medical practitioner in writing, he/she should be allowed 21 days to elapse after such notification so that you may arrange to have access
            to the report (if the report has not already been supplied before you change your mind).

Option D.   Whether or not you do decide to seek access to the report before it is supplied, you have the right to seek access to it from the medical practitioner at any time up to six
            months after it was supplied.

Please note that where a copy of the medical report is supplied to you, the practitioner may charge a reasonable fee to cover the cost of supplying it.




110 OAKWOOD DR. SUITE 420                                      WINSTON-SALEM, NC 27103                                  -   800-849-0474                      WWW.ISINSURANCE.COM
                                                                                                                                                                 z
Case 3:18-cv-07551-WHA Document 1-2 Filed 12/14/18 Page 6 of 7




                                                                                                                                                                 a
                                                                                                                                                                    U
                                                                                 DC
                                                                                                                                      I I                        U
                                                                                                                                                                 z
                                                                                                                                      ii j
                                                                                                                                                                 UI
                                                                                                                                                                 z
                                                                                 cl                                                                              UI
                                                                                                                                                                3:
                                                                                                                                                                3:
                                                                                                                        1     I       .       .
                                                                 iii I                                                                I IF1
                                                                                                                                                                0
                                                                                                                                                                0
                                                                            U                                      0                                            a
                                                                                                 U                                      1i            j)
                                                                   1!      U

                                                                            E
                                                                            to
                                                                           0)
                                                                           Li
                                                                           C
                                                                                                                       iii
                                                                                                                       111
                                                                                                                                      ii’
                                                                                                                                      J;I         I         w
                                                                                                                                                            -I




                                                                                                                                                               0
                                                                                                                                                               1%
                                                                                                                                                               U
                                                                                                                                                               z
                                                                           3
                                                                   I       C
                                                                                                                       Hi i               I                 0
                                                                                      E                                                                     UI
                                                                                                                       B I’
                                                                                                                                                            z
                                                                           -3                                                                               3:
                                                                       I
                                                                                                                                          -
                                                                                                                       131!
                                                                                                         U             P1
                                                                                                                                                           C
                                                                 •1 f                 f
                                                                                      1)
                                                                                                     •
                                                                                                           I                      I       I                w
                                                                                 fj
                                                                                                                                                           UI
                                                                                                                                                           C
                                                                                           II,                 8                                           0
                                                                                                     :
                                                                                                                                                           0
                                                                                                               I                                           3:
                                                                                                                       II I           II iJ
                                                                                                 I
                                                                                                                                                           0
                                                                                                                                                           C
                                                                                                                               ____
                                                                                                                                                 _




                Case 3:18-cv-07551-WHA Document 1-2 Filed 12/14/18 Page 7 of 7



                                                                                                                                                 6

                 INtReNATIONAL.

                                             HPAA Compliant tnrzatior: for                                    Of   Health Related 1rfcrnation
                Nfl of Pnposed tnnd:
                                                                                                                   Date of BbTh:

                                           L



                       euthoda

                      insdakon a pena’ but has rewth a kilsdge & me a rq 1*4% bglw to ffi*iaws
r   z:.t
                                                                                                                   Specialty   harm   any xcii
            .
                      haWfl ertpnAt-bth                                                            -,




                                                                                                   not apply to
                                     e I rtsbuct n ptwdcln Iwalt mmj tkaa*t d&nwdcM 6cIItyothvaticn pcvw
                      W trthierthrsisase wddbdosemyenHmrdtmlcUort

                      TNt piotat3 heskb information tstbe asdosad under UtAaAtiorbtano that
                                                                                            ktnudonat Specialty ksnro rra I) nk
                      with underwrftetstohaiq thee thtarsOtacy)njnoved
                            toaycvwmge lhn ahmeappbd for with hifluni Specialty bsnnce.

                     itt eumodntion thau mmahiki tome for 24 nntis blowup the detect my
                                                                                               siprii nbdawr.andecppy of thlsaffhodzgtion Is
                     e1d as the orcinaL I iderstsmd I have the rIØ* tozrdm this authartmtlonin
                                                                                               wrWimg,ataiylkne, byvldbipwrfttenrwgdhcaijpn
                     wffiarrsabalspeaybeannesat NO OakwoodDrln, Suite 420. W)tcnSeisrn.
                                                                                                     NC 27)03.4 ixideflnd theta rnvcetonls not
                     effective to Uw a.t tod any cA NyPrwlas has abtyeaeam UftAuthorma
                                                                                                 don to ctclae ntmmeon thaw me.

                     I LCJWSha1d thataty Womztion that Is &dced is In pwwant to
                                                                                dii eudotadon Is no longer covered by hdn rules povfln
                     prIwcyendcormndendaltyothnIthIntonnedorI,butkwI*notb.re.dsdo,edbyt*gfl5aieIspecIauy
                                                                                                                   Inswan,ex,sAawrj,ama
                     by me or a mused by isw I undnand that Intanedonal Specialty Sam rey not he ebb
                                                                                                         to pmocn my wptovba, if I ratuse
                     to ign bt *sthsfr.aUat hurter iarste”4 u_U covnge has been buied mnaInl
                                                                                                      Specialty bsnna nuy not be this to
                     assist hi remeuhig nedcal hScn pieced on my keumna polcyby waieruften
                                                                                            a make any brfl prrna*s, ØdiiaIlSWI but
                     lastywtalnd            neetadvemnyrecalve a cppy citht krunonmajnt



                      E)
           oron etaa lep-eaa4h




           110 DAKW000 DR. SUITE 420               WINSTON-SALEM, NC 27103                    800-549-0474            WWW,ISIN5URANC$.COM
